







February 16, 2017
Hermes Consolidated, LLC
Wyoming Pipeline Company LLC
Par Wyoming, LLC
800 Gessner, Suite 875
Houston, Texas 77024
Re:
Fifth Amendment to Third Amended and Restated Loan Agreement (this “Amendment”)

Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Loan Agreement
dated as of April 30, 2015 (as amended by that certain First Amendment to Third
Amended and Restated Loan Agreement dated as of May 9, 2016, that certain Second
Amendment to Third Amended and Restated Loan Agreement dated as of May 25, 2016,
that Third Amendment to Third Amended and Restated Loan Agreement dated as of
July 14, 2016, that Fourth Amendment to Third Amended and Restated Loan
Agreement dated as of July 14, 2016, and as further amended, modified or
supplemented from time to time, the “Credit Agreement”), among Par Wyoming, LLC,
a Delaware limited liability company (“Holdings”), as a guarantor, Hermes
Consolidated, LLC, a Delaware limited liability company doing business as
Wyoming Refining Company (the “Company”), Wyoming Pipeline Company, LLC, a
Wyoming limited liability company (“Wyoming Pipeline”; and together with the
Company collectively, jointly and severally, “Borrowers”), and Bank of America,
N.A. (the “Lender”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
The parties hereto agree as follows:
1.Amendments.
(a)    The following definitions in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entireties to read as follows:
Applicable Margin:
(a)    with respect to any Type of Revolver Loan, the margin set forth in the
table below, which shall for purposes of this definition be determined by
reference to the Fixed Charge Coverage Ratio for the last day of the immediately
preceding Fiscal Quarter:


6213987v1



--------------------------------------------------------------------------------





Level
Fixed Charge
Coverage Ratio
Base Rate Loans (with interest determined pursuant to clause (ii) of the
definition of “Base Rate”)
LIBOR Loans and Base Rate Loans (with interest determined pursuant to clause (i)
of the definition of “Base Rate”)
I
1.25 to 1.00 but 
< 1.35 to 1.00
1.75%
3.00%
II
> 1.35 to 1.00 but 
< 1.45 to 1.00
1.50%
2.75%
III
> 1.45 to 1.00 but 
< 1.60 to 1.00
1.25%
2.50%
IV
> 1.60 to 1.00
1.00%
2.25%



(b)    [reserved].
The margins with respect to Revolver Loans shall be subject to increase or
decrease upon receipt by Lender pursuant to Section 10.1.2 of the financial
statements and corresponding Compliance Certificate for the last Fiscal Quarter,
which change shall be effective on the first day of the calendar month following
receipt. If, by the first day of a month, any financial statement or Compliance
Certificate due in the preceding month has not been received, then, at the
option of Lender, the margins shall be determined as if Level I were applicable,
from such day until the first day of the calendar month following actual
receipt.
Base Rate: for any day (i) the LIBOR Daily Floating Rate; or (ii) if the LIBOR
Daily Floating Rate is unavailable for any reason, the Prime Rate.
LIBOR: the London Interbank Offered Rate or a comparable or successor rate,
which rate is approved by Lender, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
Lender from time to time); provided that to the extent a comparable or successor
rate is approved by Lender in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for Lender,
such approved rate shall be applied as otherwise reasonably determined by
Lender.
LIBOR Loan: a Loan that bears interest based on clause (a) of the definition of
“LIBOR Rate”.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in substantially the form of Exhibit C hereto or in any other
form satisfactory to Lender.


6213987v1
2



--------------------------------------------------------------------------------





(b)    The following new definitions are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:
LIBOR Daily Floating Rate: a fluctuating rate of interest per annum equal to
LIBOR at approximately 11:00 a.m. London time two (2) London Banking Days prior
to the date in question, as adjusted from time to time in Lender’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs; provided that if such rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. A “London Banking Day”
is a day on which banks in London are open for business and dealing in offshore
Dollars.
LIBOR Rate: (a) for any Interest Period with respect to a LIBOR Loan, the rate
per annum equal to LIBOR the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by Lender, as published by Bloomberg (or
such other commercially available source providing such quotations as may be
designated by Lender from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan (the
rate of which is based on clause (ii) of the definition thereof) on any date,
the rate per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by Lender, as published by Bloomberg (or
such other commercially available source providing such quotations as may be
designated by Lender from time to time)LIBOR, at or about 11:00 a.m. (London
time) determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for Lender, such approved rate
shall be applied as otherwise reasonably determined by Lender and (ii) if the
LIBOR Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then the LIBOR Rate shall be the
foregoing rate, divided by one (1) minus the Reserve Percentage.
Prime Rate: for any day, a fluctuating rate of interest per annum equal to the
highest of (a) the rate of interest in effect for such day as publicly announced
from time to time by Lender as its “prime rate”; (b) the Federal Funds Rate for
such day, plus one-half of one percent (0.50%); and (c) the LIBOR Rate, plus one
and one-fourth percent (1.25%). The “prime rate” is a rate set by Lender based
upon various factors including Lender’s costs and desired return, general
economic conditions


6213987v1
3



--------------------------------------------------------------------------------





and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by Lender shall take effect at the opening of business on
the day specified in the public announcement of such change.
(c)    Section 3.1.1(a)(ii) of the Credit Agreement is deleted in its entirety
and replaced with the following:
(ii)    if a LIBOR Loan, at the LIBOR Rate for the applicable Interest Period,
plus the Applicable Margin; and
(d)    Section 3.7.1(a) of the Credit Agreement is deleted in its entirety and
replaced with the following:
(a)    impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender (except
the Reserve Percentage reflected in the LIBOR Rate);
(e)    The second sentence of Section 4.2 of the Credit Agreement is deleted and
replaced in its entirety with the following:
Upon determining the LIBOR Rate for any Interest Period requested by Borrowers,
Lender shall promptly notify Borrowers thereof by telephone or electronically
and, if requested by Borrowers, shall confirm any telephonic notice in writing.
(f)    Section 10.1.2(a) of the Credit Agreement is deleted and replaced in its
entirety with the following:
(a)    as soon as available, and in any event within one hundred and twenty
(120) days after the close of each Fiscal Year (except in the case of Fiscal
Year 2014, which shall be within one hundred and eighty (180) days after the
close of Fiscal Year 2014), balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Obligors and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by a firm of independent certified public accountants of recognized standing
selected by Obligors acceptable to Lender and, solely with respect to the Fiscal
Year ending December 31, 2016 and each Fiscal Year thereafter, shall set forth
in comparative form corresponding figures for the preceding Fiscal Year and
other information acceptable to Lender (except in the case of Fiscal Year 2016,
for which audited consolidated financial statements shall only be required for
the time period beginning July 14, 2016 and ending December 31, 20 16).
(g)    Exhibit C to the Credit Agreement is deleted and replaced in its entirety
with Exhibit C attached hereto.


6213987v1
4



--------------------------------------------------------------------------------





2.    Conditions Precedent. This Amendment shall be effective upon receipt by
the Lender of a copy of this Amendment duly executed by the Borrowers and
Holdings.
3.    Effect of Amendment. Except as specifically amended by this Amendment, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed by the Borrowers and Holdings.
4.    Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.
5.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
6.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
7.    Estoppel, Acknowledgement and Ratification of Credit Agreement. Each of
the Obligors acknowledges and confirms that as of the date hereof (a) the
aggregate outstanding principal amount of the Term Loan is $[l] and (b) the
aggregate outstanding principal amount of the Revolver Loans and LC Obligations
is $[l], each of which amounts constitutes a valid and subsisting obligation of
the Obligors to the Lender that is not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind. Each Obligor
acknowledges and consents to the terms set forth herein and agrees that this
Amendment does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby. Each Obligor reaffirms that each of the Liens
created and granted in or pursuant to the Security Documents is valid and
subsisting and agrees that this Amendment shall in no manner impair or otherwise
adversely affect such obligations or Liens, except as explicitly set forth
herein. This Amendment is a Loan Document.
8.    Release. In consideration of the Lender’s willingness to enter into this
Amendment, each of the Obligors hereby releases and forever discharges the
Lender and each of the Lender’s predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Obligors
may have or claim to have against any of the Lender Group.
9.    No Actions, Claims. As of the date hereof, each Obligor hereby
acknowledges and confirms that it has no actual knowledge of any actions, causes
of action, claims, demands, damages


6213987v1
5



--------------------------------------------------------------------------------





or liabilities of whatever kind or nature, in law or in equity, against any of
the Lender Group arising from any action by such Persons or failure of such
Persons to act under the Loan Documents on or prior to the date hereof.
10.    THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED
HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR
AND LENDER.
11.    The Borrowers agree to pay the accrued and unpaid legal fees and expenses
of Moore & Van Allen PLLC promptly following the Borrowers’ receipt of an
invoice therefor.
[Signature page follows]


6213987v1
6



--------------------------------------------------------------------------------








Please indicate your acknowledgement of the foregoing by signing and returning
to the Lender a copy of this Amendment.
Very truly yours,

BANK OF AMERICA, N.A.


By:            /s/ Adam Rose    
Name:        Adam Rose
Title:        SVP


Acknowledged and agreed to:

HERMES CONSOLIDATED, LLC


By:    /s/ Christopher Micklas    
Name:    Christopher Micklas
Title:    Chief Financial Officer
WYOMING PIPELINE COMPANY LLC


By:    /s/ Christopher Micklas    
Name:    Christopher Micklas
Title:    Chief Financial Officer
PAR WYOMING LLC


By:    /s/ Christopher Micklas    
Name:    Christopher Micklas
Title:    Chief Financial Officer






6213987v1



--------------------------------------------------------------------------------






EXHIBIT C
to
Third Amended and Restated Loan Agreement

NOTICE OF BORROWING
Bank of America, N.A.
901 Main Street, 11th Floor
Mailcode TX-1-492-11-23
Dallas, Texas 75202

Attention: Loan Administration Officer (Hermes)
Re:
HERMES CONSOLIDATED, LLC, a Delaware limited liability company and WYOMING
PIPELINE COMPANY LLC, a Wyoming limited liability company (collectively, jointly
and severally, the “Borrowers”)

Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Loan Agreement, dated on or
about April 30, 2015 (as the same may be amended, amended and restated, joined,
supplemented and/or otherwise modified from time to time, the “Loan Agreement”),
among Borrowers, Par Wyoming, LLC, as a guarantor and Bank of America, N.A., a
national banking association {together with its successors and assigns,
“Lender”). Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Loan Agreement.
The undersigned, in its capacity as Borrower Agent, hereby gives you notice,
irrevocably, pursuant to Section 4.1.1(a) of the Loan Agreement that the
Borrowers hereby request a Borrowing of the Loans under the Loan Agreement and,
in that connection, sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 4.1.1(a) of the Loan
Agreement:
The Proposed Borrowing is a [Revolver][Term][Conversion from Revolver Base Rate
to Revolver LIBOR] Loan.
The date of the Proposed Borrowing is __________, 20__ (the “Funding Date”).
The aggregate amount of the Borrowing of Loans is _______, of which amount
$__________ consists of Base Rate Loans and $__________ consists of LIBOR Loans
having an initial Interest Period of [thirty] [sixty] [ninety][one-hundred and
eighty] day[s].
Borrower Agent, on behalf of the Borrowers, hereby certifies that the following
statements are true on the date hereof and shall be true on the Funding Date
both before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom:


C-1



--------------------------------------------------------------------------------





(a)    the representations and warranties made by each Borrower contained in the
Loan Agreement are true and correct in all material respects and the
representations and warranties made by each Borrower contained in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof with the same effect as though made on and as of such date (except for
representations and warranties that expressly relate to an earlier date);
(b)    no Default or Event of Default exists as of the date hereof or shall
result from the Proposed Borrowing (or the application of the proceeds thereof);
and
(c)    the proceeds of such Borrowing will be used in accordance with
Section 2.1.2 of the Loan Agreement and all conditions precedent to the funding
thereof, including, without limitation, the conditions precedent set forth in
Section 6.2, are satisfied or waived.
[Signature page follows]


C-2



--------------------------------------------------------------------------------







HERMES CONSOLIDATED, LLC,
as Borrower Agent


By:                
Name:            
Title:            






C-3

